DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	1) the first notifying unit, detection unit, second notifying unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,7-8, and 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino et al(WO 2017136627 A1).
  -- In considering claim 1, the claimed subject matter that is met by Martino et al(Martino) includes:
	1) a first notifying unit that performs a first notification for notifying a target in a predetermined area of an abnormality, in a case where an abnormal state occurs in a running vehicle is met by the wireless transmit receive units(WTRUs) which communicate information in a networked environment(see: sec[0038]); 
	2) the detection unit that detects presence of a target unaware of the first notification is met by the vehicle(WTRU(408), which may detect a pedestrian presence and inform the driver of the detected pedestrian(see: sec[0130]);
	3) the second notifying unit that performs a second notification for notifying the target in the predetermined area of the abnormality, in a case where the presence of the target unaware of the first notification is detected is met by the neighboring WTRU’s when a pedestrian has moved within a crowd, and therefore the neighboring WRTU’s perform message trigger to the pedestrian, when the pedestrian sleep cycle or battery power may be low(see: secs[0147—148]) vehicle(WTRU(408).
  -- With regards to claim 2, the first notifying unit performs the first notification in a first mode and the second notifying unit performs the second notification in a second mode different from the first mode, is met since the application layer within the WTRU instructs lower layers to modify messages and inform the network to change the periodicity(see: sec[0146]).  Therefore, the first mode and the second mode would have been distinguished by the vehicle WTRU, vs a Neighboring WTRU delivering messages to the pedestrian when the pedestrian sleep cycle is induced(see: sec[0147-0148]).
  -- With regards to claim 4, the first notifying unit performs the first notification for a first range is met by the vehicle network operating in dedicated short range communications(DSRC)(see: sec[0082])and the second notifying unit performs the second notification for a second range wider than the first range is mt by the WTRU operating via broadcast message including LTE networks(see: sec[0149]).
  -- With regards to claim 5, the predetermined area is set based on information about running of the vehicle is met by the resource pool that the vehicle WTRU broadcasts its message from, based on proximity between the vehicle and the pedestrian(see: sec[0131]).
  -- Claims 7-8, and 10-12 recite methods that are met with reference to the discussion of the rejections of claims 1-2,4-6 above.
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the non-transitory storage medium is met by the non-removable memory(130) and the removable memory(132)(see: sec[0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Examiner’s statement of Official Notice.
  -- Claims 3 and 9 recite subject matter that is met as discussed in claims 1 and 7 above, respectively, except for:
	1) the first notifying unit performs the first notification at a first sound volume and the second notifying unit performs the second notification at a second sound volume higher than the first sound volume.
	Although not taught by Martino, the examiner takes Official Notice that in the vehicle notification art, use of second and subsequent notifications which are alerted at higher volumes so as to gain the attention of the person receiving the alert is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a second notification of higher sound volume than the first notification, since this would have helped ensure that necessary parties would have received the proper alert to make them aware of potential collision.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al, in view of Hatav(USPGPUB 2010/0007523).
  -- Claims 6 and 12 recite subject matter that is met as discussed in claims 1 and 7 above, respectively, except for:	
	1) the abnormal state includes a malfunction of the vehicle or sudden illness of a driver of the vehicle.
	Although not taught by Martino, use of systems which monitor driver condition, and cause an alert based on the condition is well known.  In related art, Hatav teaches a driver alert system, wherein a computer determines that a driver of a vehicle is suffering from drowsiness and signals an alarm(see: Hatav, sec[0063]).
	Since the use of driver illness notification is well known, as taught by Hatav, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer and drowsiness alarm signal(78) of Hatav, into the system of Martino, since this would have ensured that both driver and pedestrian awareness would have been heightened, especially when the collision would have been caused by an operator of the vehicle being the cause of inattentiveness due to drowsiness, which could have been indicative of illness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687